Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-13, 15-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Helmich et al. (US 2014/0304246, Helmich hereinafter) in view of Ben-Natan (US 2007/0112864, Ben_Natan hereinafter) and  Schmidt et al (US 2005/0262512, Schmidt hereinafter).

As to claim 2, Helmich teaches a computer-implemented method, as implemented by one or more computing devices configured with specific computer-executable instructions (See FIG. 6B) , the computer-implemented method comprising: 
 	providing a plurality of virtual machine (e.g., “virtual machine” for “another application server 600.sub.N-1 “, “another application server 600.sub.N”)  instances usable to execute program codes (e.g.,  “program Code 626”, FIG. 6A, see para 121,  “execution by subscribers as one or more tenant process spaces 604 managed by tenant management an application in a virtual machine”, “Each application server 600 may be communicably coupled to database systems, e.g., having access to system data 625 and tenant data 623, via a different network connection. For example, one application server 600.sub.1 might be coupled via the network 614 (e.g., the Internet), another application server 600.sub.N-1 might be coupled via a direct network link, and another application server 600.sub.N might be coupled by yet a different network connection”, see FIG. 6B) thereon; 
 	receiving a request to configure a program code to be automatically executed in response to a modification to a first computing resource , wherein the first computing resource comprises one or both of a data storage system and a database system (e.g., para 126, “user systems 612 (which may be client systems) communicate with application servers 600 to request and update system-level and tenant-level data from system 616 that may require sending one or more queries to tenant data storage 622 and/or system data storage 624. System 616 (e.g., an application server 600 in system 616) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage 624 may generate query plans to access the requested data from the database”);
 	 subsequent to configuring the program code to be automatically executed, detecting a first modification  (e.g., “the data and the applications to access, view, modify “ by “salesperson uses system 616” in para 124) to the first computing resource, wherein the first modification is associated with data (e.g., para 126-127, “request and update system-level and 
 	executing the program code on a virtual machine instance of the plurality of virtual machine instances based at least in part on the data or metadata associated with the first modification to the first computing resource (e.g., see FIGs. 6A,  para 111 and 114, “different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level”, “User (or third party developer) applications, which may or may not include CRM, may be supported by the application platform 618, which manages creation, storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system 616”. Also, see para 124-127, FIG. 6B).

 	However, Helmich does not explicitly  teach  the program code indicated by a user; metadata usable to execute the program code indicated by the user; in response to detecting the first modification, loading a copy of the program code indicated by the user onto a virtual machine instance of the plurality of virtual machine instances; and executing the copy of the indicated by the user on a-the virtual machine instance  based at least in part on the  metadata associated with the first modification to the first computing resource.
 	Ben-Natan teaches wherein a first modification is associated with data  or metadata usable to execute a program code ( e.g., see FIG. 2,  para 28-30, “The data access requests 140 include data traffic requests 142 and operations including administrative and data manipulation commands 144 and tag commands 146. Data access requests 142 are typically SQL based instructions, such as queries, from users 120 to the database server 110. The data traffic requests 142 include instructions for retrieving, modifying and adding user data to the database. The metadata commands 144 emanate from a DBA 124 or other privileged operator for manipulating metadata that defines the structure, view or format of the data in the database 112. “, “The administrative commands 144 (commands) may include schema changes and other modifications and updates to the structure or format of the data”.According to applicant’s specification in para 36,  49, 66 “, the user request includes metadata that indicates the program code to be executed”, “metadata associated with such user codes”, “metadata that indicates the program code to be executed. Thus, a first modification is associated with data  or metadata usable to execute the program code). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Helmich  by adopting the teachings of Ben-Natan for  “logging and analysis purposes such as security, transaction audit gathering and trending. Security usage identifies undesirable transactions and selectively blocks the selected transactions.” , “tracking metadata changes resulting from administrative metadata commands 144 (commands), and tracking or correlating such changes with a tag label 148 from a tag command 146” (see para 29, Ben-Natan).

	
 	Schmidt teaches a program code (e.g., one of “objects”)  indicated by a user (e.g., “Client 102”, FIG. 1) ; metadata usable to execute the program code indicated by the user (e.g., para 179, “using objects across multiple machines”,  “runtime metadata are replaced with proxies in the source runtime system, and the proxies are in turn replaced with references to runtime metadata in the target runtime system”); in response to detecting a first modification, loading a copy of the program code indicated by the user onto a virtual machine instance of the plurality of virtual machine instances (e.g., para 179, 181-182, “adjusting the references in the selected object”, “references in the object to runtime metadata (e.g., a reference to a runtime representation of the class of the object) are replaced with proxies”, “a target runtime system (e.g., in a target VM executing on a different machine than the source VM). A set of data objects is received” ), and copied in the target runtime system”, see FIG. 10. Also, see FIG. 11); and executing the copy of the program code indicated by the user on a-the virtual machine instance (“a target runtime system (e.g., in a target VM executing on a different machine than the source VM). A set of data objects is received” ), and copied in the target runtime system”)  based at least in part on the  metadata associated with the first modification to a first computing resource (e.g., para 183, “a check is first made to determine whether such metadata has been loaded into the target runtime system. If the metadata has not been loaded in the target runtime system ("no" branch of decision 1062), the metadata can be loaded as needed (1064). As an example, a class loader can be invoked to load the runtime representation of a class into a VM before a proxy is replaced with a reference to that runtime representation”. Also, see FIG. 11). Thus, it would have been 


As to claim 3, Helmich teaches receiving, prior to detecting the first modification to the first computing resource  a request to associate the program code with a type of modification  to the first computing resource  such that the program code is to be executed in response to an occurrence of the type of modification to the first computing resource (e.g., para 102, “a message type for which additional messages having the same message type are to be processed in bulk concurrently with the initial message” for “to accessing and modifying application and database information, depending on a user's security or permission level” in para 111) .  

As to claim 4, Helmich teaches wherein the  first modification comprises a data file being added to the data storage system (e.g., para 128, “In some multi-tenant database systems, tenants may be allowed to create and store custom objects”) .  



As to claim 5, Helmich teaches, wherein the  data comprises an identifier associated with the data file  (e.g., para 128, “creating custom fields for standard objects, including custom index fields. In certain embodiments, for example, all custom entity data rows are stored in 

As to claim 6, Helmich teaches wherein the first modification  comprises a database operation (e.g., para 126 and 128, see  FIG. 6B).  

As to claim 8, Helmich teaches wherein the  data comprises one or more input parameters to the program code (para 102-103).  

As to claim 9, see rejection of claim 1 above.  Helmich teaches further a system, comprising: one or more processors; and one or more memories having stored thereon instructions, which, when executed by the one or more processors (See FIG. 7). 

As to claims 10-13  see rejection of claims 3-6  above.


As to claim 16, see rejection claim1 above.  Helmich teaches further a Non-transitory physical computer storage comprising computer-executable instructions that, when executed by one or more computing devices, configure the one or more computing devices (See FIG. 7, para 130-131).





As to claim 22, Helmich teaches detecting the first modification based on an indication from the data storage system that the first modification has occurred (e.g., para 111, “a salesperson is using a particular user system 612 to interact with system 616”, “users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level”).

As to claims 23-24, see rejection of claim 22 above.

Response to Arguments


 		Rejection under 35 U.S.C. 103
Applicant argues for claims  2, 9 and 16 that:
 	“the art of record fails to teach at least the following features recited in amended claim 2 (emphasis added)”. In response, Schmidt et al (US 2005/0262512) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194